Lawbence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein, were consolidated for hearing and determination.
The merchandise involved consists of beta naphthol flakes. It was admitted by Government counsel that, in appraising said merchandise, the importations, through inadvertence, were appraised as beta naphthol powder on the basis of the American selling price (section 402 (g) of the Tariff Act of 1930 (19 U. S. C. § 1402 (g)), as amended by the Customs Administrative Act of 1938).
The involved appeals for a reappraisement were submitted for decision on the offlcial papers and a stipulation of fact, whereby it was agreed by the parties hereto that the involved merchandise is a coal-tar product, namely, beta naphthol flakes; that such merchandise was entered at its c. i. f. New York price; and that the American selling price for the involved merchandise is 35 cents per pound, net packed, instead of 37 cents per pound, net packed, as appraised.
Upon the record before the court, I find and hold that the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended, supra, is the proper basis for determining the value of the involved beta naphthol flakes and that said value is 35 cents per pound, net packed.
Judgment will be entered accordingly.